Citation Nr: 0014236	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  98-19 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
spondylolisthesis at L5-S1, status post fusion of L5-S1. 

2.  Entitlement to a rating in excess of 10 percent for left 
knee chondromalacia, arthritis and residuals of multiple 
arthroscopic surgeries.

3.  Entitlement to a compensable rating for right knee 
chondromalacia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


REMAND

Initially, the Board notes that although the RO has continued 
to classify the veteran's service-connected left knee 
disability as chondromalacia, the increased evaluation of 10 
percent granted in the February 1998 rating decision on 
appeal was based on arthritis and residuals of multiple 
arthroscopic surgeries.  The Board has reclassified the 
service-connected left knee disability accordingly.

The veteran's most recent VA examination of the disabilities 
at issue was performed in June 1999.  The report of this 
examination does not provide an adequate assessment of the 
functional impairment due to the service-connected 
disabilities, particularly with respect to functional 
impairment due to pain.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and non-VA, who may possess additional 
records pertinent to his claims.  When 
the requested information and any 
necessary authorization are received, the 
RO should attempt to obtain a copy of all 
indicated records which are not already 
associated with the claims file. 

2.  Then, the RO should provide the 
veteran with a VA examination by a 
physician with appropriate expertise to 
determine the extent of impairment from 
the veteran's service-connected low back 
and bilateral knee disabilities.  All 
indicated studies, including x-ray 
studies, must be performed.  With respect 
to any arthritis present in the veteran's 
low back and right knee, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
arthritis is etiologically related to 
service or was caused or worsened by 
service-connected disability.  The 
physician should identify all current 
manifestations of the service-connected 
disabilities and to the extent possible 
distinguish the manifestations of the 
service-connected disabilities from those 
of any other disorders present.  The 
examiner should determine the extent of 
any instability of subluxation of either 
knee.  If instability or subluxation is 
found, the examiner should indicate 
whether it is a manifestation of service-
connected disability.  Tests of joint 
movement against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physician should also be 
requested to identify any objective 
evidence of pain.  In reporting the 
results of range of motion testing, the 
examiner should identify the specific 
excursions of the motions, if any, 
accompanied by pain.  To the extent 
possible, the examiner should assess the 
extent of any pain.  The physician should 
also express an opinion concerning 
whether the service-connected 
disabilities would be productive of 
additional functional impairment on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
physician should so state.  The physician 
should also provide an opinion concerning 
the impact of the disabilities on the 
veteran's ability to work.  The rationale 
for all opinions expressed should also be 
provided.  The claims file, including a 
copy of this remand, must be made 
available to and reviewed by the 
examiner.  The report must be typed.

3.  Thereafter, the RO must review the 
claims file and ensure that all 
development actions, including the 
medical examination and opinions, have 
been conducted and completed in full.  If 
any development is incomplete, the RO 
should take appropriate corrective 
action. 

4.  Then, the RO should undertake any 
other indicated development, adjudicate 
the issues of service connection for 
arthritis of the low back and right knee, 
and readjudicate the issues on appeal.  
The RO should consider all pertinent 
diagnostic codes under the VA Schedule 
for Rating Disabilities in 38 C.F.R. Part 
4 and 38 C.F.R. § 4.40 regarding 
functional loss due to pain, 38 C.F.R. 
§ 4.45 regarding weakness, fatigability, 
incoordination and pain on movement of a 
joint, and 38 C.F.R. § 4.59 regarding 
painful motion due to arthritis.  See 
DeLuca v. Brown, 8 Vet. App. 202  (1995).  
The RO should also consider VAOPGCPREC 
23-97 and VAOPGCPREC 9-98.  The RO should 
consider whether the case should be 
referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1).  

5.  If the benefits sought on appeal are 
not granted to the veteran's satisfaction 
or a timely notice of disagreement is 
received with respect to any other 
matter, the RO should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative with an appropriate 
opportunity to respond.  The veteran 
should be informed of the requirements to 
perfect an appeal with respect to any new 
issue(s) addressed in the supplemental 
statement of the case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 





remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




